Citation Nr: 1628178	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  08-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent after November 23, 2010 for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1991 to March 1993, and in the United States Army from April 1995 to April 2002 and from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.  

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge that has since retired, and a transcript of the hearing is of record.  The Veteran waived his right to a new hearing.  

In July 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A November 2014 Board decision denied entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine prior to November 23, 2010, and to a disability evaluation in excess of 20 percent thereafter.  The Veteran appealed only the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine after November 23, 2010 to the United States Court of Appeals for Veterans' Claims (Court).  In a February 4, 2016 Order, the Court vacated that portion of the Board's November 2014 Decision that denied entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine after November 23, 2010 and remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any further delay in adjudicating the Veteran's claim, it finds that additional development is required.

The Veteran was last afforded a VA examination of his degenerative disc disease of the lumbar spine in August 2012, almost four years ago, and the most recent VA outpatient treatment records associated with the Veteran's claims file are from September 2013.  In addition, there was a question raised in the Joint Motion for Remand as to whether prior examination findings adequately described how low back symptoms resulted in functional loss.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, on remand, the Veteran should be afforded a new VA medical examination of his service connected low back disability and all current VA outpatient treatment records should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records from September 2013 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his degenerative disc disease of the lumbar spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

